Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JEFFREY R. GRAY on 02/03/2021.

Claim 1 should be amended as follow:
1.    (Currently Amended) A portable device for collecting a breath portion from a patient for analysis, comprising:
a housing structure including:
an inlet port configured to receive the portion of the patient’s breath; 
an outlet disposed on a longitudinal axis extending from the inlet port, the outlet including a one-way valve;
at least one sensor operatively coupled to the inlet port configured to detect one or more parameters regarding the portion of the patient’s breath;
at least one collection container provided with sorbent material adapted to collect the portion of the patient’s breath received in the inlet port and configured to be detachable from the housing structure, the at least one collection container extending vertically into the inlet port to traverse a longitudinal axis of the inlet port extending from the inlet port to the outlet;

container and capture of the portion of the patient's breath in the at least one collection container; and
a control system configured to control operation of the at least one sensor and at least one pump and which selectively operates the at least one pump based upon a pressure level of the portion of the patient’s breath as detected by the at least one sensor.

Allowable Subject Matter
Claims 1-7, 10, 12, 14-22 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Cormier et al (US 2015/0335267) and Palmskog et al (20120302907) combination teaches a breath sampling device for analysis, comprising: a housing including an inlet port configured to receive the portion of the patient’s breath; 
an outlet disposed on a longitudinal axis extending from the inlet port, at least one sensor operatively coupled to the inlet port configured to detect one or more parameters regarding the portion of the patient’s breath;
at least one collection container provided with sorbent material adapted to collect the portion of the patient’s breath received in the inlet port and configured to be detachable from the housing structure. 
The prior art does not teach, disclose and/or fairly suggest the outlet including a one-way valve, and the at least one collection container extending vertically into the inlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791